           Case 2:20-cv-01479-RFB-DJA Document 13 Filed 12/11/20 Page 1 of 3




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *C.B. Kirschner
     Assistant Federal Public Defender
4    Pennsylvania State Bar No. 92998
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     CB_Kirschner@fd.org
7

8    *Attorney for Petitioner Ronnie Edwards

9

10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12
     Ronnie Edwards,
13
                  Petitioner,                    Case No. 2:20-cv-01479-RFB-DJA
14
           v.                                    Unopposed Motion for Extension
15                                               of Time to File Amended Petition
     Charles Daniels, et al.,
16                                               (First Request)
                  Respondents.
17

18

19         Petitioner Ronnie Edwards, by and through counsel, C.B. Kirschner,

20   Assistant Federal Public Defender, moves this Court for an extension of time of 60

21   days from December 11, 2020, to and including February 9, 2021, to file the First

22   Amended Petition.

23

24

25

26

27
             Case 2:20-cv-01479-RFB-DJA Document 13 Filed 12/11/20 Page 2 of 3




1                               POINTS AND AUTHORITIES
2            1.    On or about January 27, 2014, Ronnie Edwards was sentenced to 60-
3    150 months incarceration following his guilty plea to one count of battery
4    constituting domestic violence. He mailed his pro se Petition for Writ of Habeas
5
     Corpus on or about July 31, 2020. ECF No. 1-1.
6
             2.    This Court appointed the Office of the Federal Public Defender as
7
     counsel for Mr. Edwards and granted leave for counsel to file an Amended Petition
8
     for Writ of Habeas Corpus. ECF No. 4. Counsel entered her appearance on
9
     September 14, 2020. ECF No. 8.
10
             3.    The Amended Petition is currently due December 11, 2020. ECF No.
11
     11. Petitioner now requests an additional 60 days, up to and including February 9,
12

13   2021, to file the Amended Petition. This is the first request for an extension of

14   time.

15           4.    The additional period of time is necessary in order to effectively

16   represent Mr. Edwards. This motion is filed in the interests of justice and not for
17   the purposes of unnecessary delay.
18           5.    Since being appointed to this case, counsel has been in the process of
19
     obtaining and organizing the state court records, transcripts, as well as prior
20
     counsels’ files. In accordance with our filing system and procedures, these
21
     materials need to be sorted, organized, scanned, and coded into our electronic case
22
     system. This must be done before counsel can file a complete and accurate
23
     Amended Petition. Counsel is also still in the process of obtaining prior counsels’
24
     files and reviewing the state court record in this case.
25
             6.    Additionally, counsel has been unable to speak with Mr. Edwards. It
26

27   appears that Mr. Edwards was released from custody shortly after filing his pro se



                                                 2
          Case 2:20-cv-01479-RFB-DJA Document 13 Filed 12/11/20 Page 3 of 3




1    petition, but before being notified that counsel had been appointed to represent
2    him. See ECF No. 6 (mail to Mr. Edwards containing the appointment order was
3    returned as discharged). Counsel’s office is still attempting to locate Mr. Edwards.
4
           7.     On December 9, 2020, Deputy Attorney General Adam Solinger was
5
     contacted via email and stated he did not object to the extension, but the lack of
6
     objection should not be construed as a waiver of any procedural defenses, nor as a
7
     concession that any amended petition will be considered timely filed, nor as a basis
8
     for equitable tolling.
9
           8.     For the above stated reasons, Petitioner respectfully requests this
10
     Court grant an extension of time of 60 days and order the Amended Petition to be
11

12   filed on or before February 9, 2021.

13         Dated December 10, 2020.

14                                                   Respectfully submitted,

15
                                                     Rene L. Valladares
16                                                   Federal Public Defender
17
                                                     /s/ C.B. Kirschner
18                                                   C.B. Kirschner
19                                                   Assistant Federal Public Defender

20                                                   IT IS SO ORDERED:
                                                                          IT IS SO ORDERED:


                                                                         __________________________
                                                                         RICHARD F. BOULWARE, II
                                                                         United States District Judge




21

22
                                                     IT IS SO ORDERED:
                                                    __________________________
23                                                  RICHARD F. BOULWARE, II
24                                                  United States District Judge
                                                     ____________________________________
                                                     UNITED
                                                          thisSTATES    DISTRICT
                                                                           December, JUDGE
25                                                  DATED      11th day of           2020.

26
                                                     DATED: ____________________
27


                                                3
